Citation Nr: 1620505	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  08-39 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea, to include as being secondary to the appellant's service-connected type II diabetes mellitus and hypertension.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from April 1969 to April 1973.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Following the perfection of his appeal, the appellant proffered testimony in Detroit in May 2013 before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that 38 C.F.R. Section 3.103(c)(2) requires that the Acting Veterans Law Judge (AVLJ) who chairs a hearing full two duties to comply with the above regulation.  These duties consistent of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ noted that the basis of the prior determinations and noted the elements of the claim that was lacking to substantiate the claim for benefits.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the appellant (or his representative) has not asserted that VA failed to comply with 38 C.F.R. Section 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. Section 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The record reveals that this claim has been remanded on two separate occasions.  The most recent remand occurred in March 2015 with the purpose of the remand to obtain a more detailed medical analysis of the appellant's claim.  The record shows that the appellant's file was reviewed by a medical doctor in April 2015 and following the review, the examiner provided an opinion concerning the etiology of the appellant's sleep apnea.  A copy of that report is of record and has been reviewed by the agency of original jurisdiction.  Following a review of the information obtained as a result of the Board's most recent remand, the agency of original jurisdiction issued a Supplemental Statement of the Case (SSOC) which confirmed the RO's previous denial of the appellant's claim.  The file has since been returned to the Board for review.  

Upon reviewing the development that has occurred as a result of the Board's action, the Board finds that there has been substantial compliance with its remand instructions.  The Board notes that the Court has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was not a Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Based on the foregoing, the Board finds that the agency of original jurisdiction substantially complied with the mandates of the Board's Remand of March 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. Section 3.655 (2015).  


FINDINGS OF FACT

1.  While on active duty, the appellant was not diagnosed with nor was he treated for sleep apnea or any other sleep disorder.  

2.  Although the appellant has claimed that his sleep apnea has bothered him since he left the service in April 1973, the post-service medical records do not show treatment for or a diagnosis of sleep apnea for many, many years after service, and competent medical opinion evidence has concluded that the current level of disability is inconsistent with such early onset.  

3.  The appellant has been service-connected for diabetes mellitus and hypertension.  

4.  A VA doctor has concluded that the appellant's sleep disorder was not caused by or the result of the appellant's military service, or secondary to or aggravated by a service-connected disorder or disease.  


CONCLUSION OF LAW

Service connection for sleep apnea, to include as being secondary to a service-connected disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. Sections 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant, or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  After reviewing the record, the Board finds that VA has met that duty.
 
Under 38 U.S.C.A. § 5102 (West 2014), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2014), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability; and the effective date of any disability benefits.  The appellant must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2014).
 
In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2014).
 
Initially, the Board's notes that the appellant was provided with a duty to assist type letter and then provided additional information by the agency of original jurisdiction after the Board remanded the miscellaneous claims.  The appellant has been informed of the VA's duty to notify and assist the appellant.  The Board concludes that VA's duties to notify and assist the appellant under the VCAA have been satisfied.
 
Following notice to the appellant, VA has also secured or ensured the presence of all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes the appellant's service medical records and all available and identified post-service medical records.  The Board also notes that in full compliance with the March 2015 Decision/Remand instructions VA also obtained an opinion concerning the etiology of the appellant's claimed sleep apnea, which has been included in the claims folder for review.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 
 
In April 2015, the appellant's claim was reviewed by a medical doctor.  He reviewed the appellant's medical history, his service treatment records, and his post service medical records.  Upon completion of that review, the doctor rendered an opinion consistent with the evidence of record.  In addition, the medical rationale that was provided was not solely based on the lack of documentary evidence of sleep apnea during or shortly after service.  Therefore, the Board concludes that the VA opinion and file review were both adequate for adjudication purposes and substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries, supra; Dyment, supra.
 
During the course of the appeal, the RO and the agency of original jurisdiction (AOJ) offered the appellant an opportunity to present additional evidence and argument at a hearing on appeal.  The appellant did provide testimony before the undersigned and during that hearing, the appellant testified as to the symptoms produced by his sleep apnea.  More importantly, he proffered an opinion concerning the etiology of the claimed disorder.  Also, the Board notes that the appellant, through his accredited representative, has submitted documents in conjunction with his claim for benefits. 
 
In summary, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.   He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

II.  Laws and Regulations - Service Connection

The appellant contends that his sleep apnea had its onset during service or was caused by events during service or is secondary to or aggravated by his service-connected disorders.  Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If a condition noted during service is not shown to be chronic, then generally evidence of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2015).  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).  

Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b)(2015).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2015). 
 
In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2006) and (2015).  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
 
The Board notes that the provisions of 38 C.F.R. § 3.310 have been amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  Therefore, for this reason, and because the appellant's claim was pending after the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect after the change.  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).
 
Initially, the Board acknowledges that the appellant is competent to give testimony (oral or written) about what he experienced.  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
 
A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, he is competent to report his that he has had visual impairment since service but, as a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a) (2015).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a) (2015).
 
Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F. 3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002). ??In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1997).  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, additionally does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file.  Conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

III.  Facts and Discussion

The Board recognizes that the appellant now suffers from sleep apnea.  It further admits that service connection has been granted for diabetes mellitus and hypertension.  Moreover, the Board acknowledges that the appellant has claimed, through written and oral presentations, that he now suffers from sleep apnea that he believes was caused by or the result of his military service or is secondary to or aggravated by a service-connected disorder (diabetes mellitus and/or hypertension).  

A review of the appellant's service medical treatment records fails to reveal or suggest that the appellant began suffering from sleep apnea or any other sleep disorder or disability while he was on active duty.  In other words, the records from that time period are negative for any findings for or treatment of sleep apnea or any other permanent sleep disorder.  It was not until many, many years later that he began experiencing symptoms and manifestations associated with sleep apnea.  

The record further shows that after the appellant left service, he applied for education benefits.  Said application was submitted in August 1973.  At that time, the appellant had the opportunity to submit a claim for sleep apnea but did not do so.  In fact, it was not until 2007 that the appellant even noted that he suffered from a sleep disorder that he believed was related to service or to a possible service-connected disorder.  To state this differently, although the appellant, after he applied for benefits, claimed that he had been suffering from sleep apnea since active service, he failed to raise this issue when he applied for VA benefits in 1973 and when he initially applied for a nonservice-connected pension in 2006.  He also was silent concerning his purported ongoing-since-service sleep apnea when he first applied for service-connected disability benefits.  

Following the submission of his claim for benefits, the appellant underwent a VA sleep apnea examination in 2012 and again in 2015.  Both examination reports are of record.  While the examination report of 2012 confirmed the diagnosis of sleep apnea, the examiner did not provide an opinion as to whether the condition was related to service or secondary to a service-connected disorder.  Because the 2012 opinion was deficient, the Board remanded the claim for the purpose of obtaining a more detailed analysis of the appellant's claim.  Following a review, the medical examiner, a licensed physician, offered the following:

b.  The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. 

c.  Rationale:  Veteran was diagnosed having "Mild obstructive sleep apnea syndrome - 327.23", as per Sleep Study dated 11/18/2010, ie several years after Veteran active service period (4/1969 - 4/1973).  As per DBQ (dated 8/13/2014) medical history Veteran states he has had sleeping problems since he was on Active Duty.  IF VETERAN HAS BEEN HAVING SLEEP APNEA RELATED SYMPTOMS SINCE HIS MILITARY SERVICE, HE SHOULD HAVE SEVERE SLEEP APNEA IN 2010 INSTEAD OF MILD SLEEP APNEA.  Veteran's active service medical records, Separation Examination dated 4/10/1973 DOES NOT REVEAL ANY TYPICAL SYMPTOMS RELATED TO SLEEP APNEA.  And there are NO civilian medical records (in immediate years after Veteran left the service) pertaining to typical symptoms related to Sleep Apnea.  Moreover "VETERANS SLEEP APNEA IS NOT RELATED TO DIABETES MELLITUS OR MILITARY SERVICE", as per previous OPINION dated 8/8/2011 (after reviewing the Veteran's C File). 

TYPE OF MEDICAL OPINION PROVIDED:  [MEDICAL OPINION FOR SECONDARY SERVICE CONNECTION] 
b.  The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition. 
c.  Rationale:  Diabetes Mellitus & Hypertension are not etiological factors for Sleep Apnea.  As per recent UpToDate medical search -- the most important risk factors for obstructive sleep apnea (OSA) are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  It is my opinion that Veteran's Diabetes Mellitus is not likely aggravating his Sleep Apnea.  As per available Veteran's electronic medical records (VAMC, DTW, MI), there is no objective clinical evidence of sleep apnea aggravation by his Diabetes.  There is no extreme abnormal weight gain by Diabetes.  Veteran's Diabetes has been managed well with Diet & exercise till now since 2004. 

Notwithstanding the above, the appellant has continued to claim that his sleep apnea was caused by or the result of his service or secondary to a service-connected disability.  However, he has not provided a doctor's statement or other qualified source that would support such assertions.  The appellant has not submitted a credible written statement from a medical doctor that would etiologically link the appellant's disorder with service or a service-connected disability. 

In other words, in this instance there is the 2015 medical opinion concerning the assertions made by the appellant.  The Board notes that the appellant has not submitted any medical evidence that would tend to refute or contradict the opinion of the VA doctor involving the etiology of the appellant's sleep apnea.  Per the medical opinion, the doctor reviewed the complete claims folder including the statements provided by the appellant.  In providing this opinion, the physician was not equivocal, vague, or ambiguous with his opinion that the appellant's diabetes or hypertension or his service did not lead to the development of his current sleep apnea.  The examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale (with treatise references) for all conclusions presented, as noted in the discussion above.

Accordingly, the Board attaches the most significant probative value to the VA opinion as it appears to be well-reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).

The Board does not doubt the sincerity of the appellant in reporting that he now suffers from sleep apnea that he believes was caused by or the result of his military service or his service-connected disorders.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The statements provided by the appellant and endorsed by his representative are all an exercise of medical judgment which these individuals are not competent to offer.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient.  

Moreover, with respect to the statements provided by the appellant, these hypotheses are the only opinions addressing whether the appellant now suffers from sleep apnea that was due to or caused by or the result of his military service or some incident within that service.  Yet, the statements have been very generalized.  The Board finds that the generalized statements are too vague in nature to provide the necessary evidence to show that the appellant now has the purported condition that resulted from his military service and any incident that may have occurred therein or a service-connected disorder.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  

In determining whether evidence is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  Based upon a comprehensive review of the evidence, the Board finds the statements provided by the appellant and the representative are found to have little or no probative value. 

The Board would add that the statements made by the appellant, to the effect that he now suffers from sleep apnea and that he has suffered from the disorder since being discharged, are inconsistent with the record.  Initially, it is noted that the appellant's separation examination was normal, with no relevant complaints involving sleep apnea or any type of sleep disorder raised in the report of medical history.  Also, none of the service medical treatment records suggest or confirm that the appellant was diagnosed with or treated for or made complaints involving sleep apnea.  Furthermore, during his hearings and in his written statements, the appellant averred that he repeatedly suffered from sleep apnea in service (or very shortly thereafter) and that it has continued since that time.  Yet, the appellant did not raise this issue when he first applied for VA benefits in 1973 and even after he applied for VA benefits again in 2006 and 2007, sleep apnea was not a disability that he initially sought service connection therefor.  Essentially, it was 34 plus years before the appellant vowed that he had a condition that he believed was related to service.  In other words, even though the appellant has asserted that he had a sleep disorder that began while he was on active duty and continued to cause him discomfort after he was released from service, it was many years before the appellant raised the issue of service connection.  Thus, it would appear that the appellant was not experiencing chronic symptoms immediately following service, or, if he was, he did not attribute any sleep apnea symptoms to his active service.  Overall, then, the Board finds his statements inconsistent with his actions after discharge from active service.  In sum, the Board concludes that the appellant's statements in this regard are not credible.

A veteran is competent to state what he experienced, such as experiencing sleep apnea.  However, the Board is not required to accept as credible the appellant's assertions as to the etiology of the claimed current condition.  In this case, the Board finds that the appellant's reports concerning symptoms and manifestation he reportedly began experiencing in service or shortly thereafter and then continuously since his discharge from active service less than credible.  The Board notes that none of the health care providers have ever even insinuated that the appellant actually now suffers from sleep apnea that was related to or caused by or the result of the appellant's military service or secondary to or aggravated by a service-connected disorder.  Thus, the lay assertions are not competent or sufficient.  Finally, the Board finds the lapse in time after discharge from service to the showing of the purported disorder to be probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).

Based on the discussion above, the Board finds that service connection for sleep apnea is not warranted either based on it being caused or aggravated by an already service-connected disability or as being due to service because the weight of the most probative evidence of record is against finding such a causal association or link.  See 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.310 (2015); Allen, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection on a direct, presumptive, and a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2015). 

Finally, the Board has considered the doctrine of reasonable doubt.   However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.   In this case, the most probative evidence of record is against the appellant's claim.   Therefore, the doctrine of reasonable doubt is not applicable.   38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).
 
In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the most competent, credible, and probative medical evidence is against a finding that the appellant's sleep apnea, first diagnosed decades after service, is related to the appellant's military service or a service-connected disability.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim.  


ORDER

Entitlement to service connection for sleep apnea, to include as being secondary to the appellant's service-connected type II diabetes mellitus and hypertension, is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


